Citation Nr: 0608760	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for hypertension.

2. Entitlement to an initial compensable rating for allergic 
rhinitis.

3. Entitlement to an initial rating higher than 10 percent 
for residuals of a left wrist ganglionectomy.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1998 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. By this rating, the RO established 
service connection for the above mentioned disorders, 
originally assigning 0 percent ratings for all, effective 
July 2, 2003, the day after the veteran's separation from 
service. In a June 2005 rating decision, the RO increased the 
disability rating for hypertension and residuals of a left 
wrist ganglionectomy from 0 percent to a 10 percent rating 
for both, effective July 2, 2003. 

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran also filed a notice of disagreement and VA 9 form 
as to the RO's July 2003 rating decision denying her service 
connection for "mechanical low back pain." In the pendency 
of the appeal, the RO granted service connection for her back 
condition in a June 2005 rating decision, assigning an 
initial rating of 10 percent, effective July 2, 2003. The 
veteran did not appeal and therefore the issue is not before 
the Board.


FINDINGS OF FACT

1. Since the date of the grant of service connection in July 
2003, the veteran's hypertension predominantly results in a 
diastolic pressure no worse than 100, a systolic pressure no 
worse than 142, and is well controlled by medication.

2. Since the date of the grant of service connection in July 
2003, the veteran's allergic rhinitis is not manifested by 
polyps or at least 50 percent nasal obstruction on both sides 
or complete obstruction on one side.

3. Since the date of the grant of service connection in July 
2003, the veteran's left wrist condition primarily results in 
complaints of pain and x-ray findings of mild degenerative 
joint disease with no limitation of movement or evidence of 
ankylosis. 


CONCLUSION OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for the veteran's hypertension have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).

2. The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6522 (2005).

3. The criteria for an initial disability rating in excess of 
10 percent for the service-connected left wrist condition, 
classified as residuals from an in-service ganglionectomy, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5020 and 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on her behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

In July 2003, the RO granted the veteran service connection 
for hypertension, allergic rhinitis, and a left wrist 
condition rating the disabilities at 0 percent. On appeal, 
the veteran claimed for a compensable rating as to all the 
disabilities. The RO partially granted the veteran's appeal, 
raising the hypertension disability rating to 10 percent and 
the left wrist condition rating to 10 percent from July 2003. 

It is noteworthy that this appeal is from a rating decision 
that granted service connection and assigned the initial 
ratings for the claims. Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence. Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155. Percentage evaluations are determined by 
comparing the manifestations of a particular disorder with 
the requirements contained in the Rating Schedule, 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran. 38 C.F.R. § 4.3. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.

Hypertension

The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101. This DC provides 
for a 10 percent rating when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent evaluation is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.

While the veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, her 
diastolic pressure has not been found to be predominantly 110 
or more, and her systolic pressure has not been found to be 
predominantly 200 or more, as would warrant a higher rating 
of 20 percent. 

In support of her claim, the veteran submitted private 
medical records from April 2004 to July 2004 documenting her 
blood pressure five times, on four different days. On April 
2004, the veteran's blood pressure was measured twice 
reflecting diastolic pressures of 120 and 78 respectively and 
systolic pressures of 140 and 142 respectively. In May 2004, 
her blood pressure indicated a diastolic pressure of 110 and 
a systolic pressure of 130. The veteran's medication was 
altered during these visits, and by June and July 2004 her 
blood pressure significantly improved, reflecting diastolic 
pressures of 90 and 76 respectively and systolic pressures of 
134 and 120 respectively. No other medical records are 
available to show the veteran's current blood pressure 
reading.

The veteran's systolic pressure ranged from 120 to 142 from 
April to July 2004, never reaching 200 or more. Her diastolic 
pressure ranged from 76 to 120 from April to July 2004, but 
predominantly stayed under 100. Neither of these findings 
supports an increased rating of 20 percent for the veteran's 
hypertension. Further, the most recent medical records 
reflect that the veteran's hypertension is under control by 
medication. Although there are two diastolic pressure 
readings that are 110 and over, the most recent medical 
records reflect a significant and steady improvement in her 
condition due to medication. 

Overall, the preponderance of the evidence is against the 
award of an increased rating in excess of 10 percent for the 
veteran's service-connected hypertension. As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Allergic Rhinitis

The veteran does not currently have a compensable rating for 
her service connected allergic rhinitis. A 30 percent rating 
is provided for allergic or vasomotor rhinitis with polyps. 
Without polyps, but with greater than 50-percent obstruction 
of nasal passages on both sides or complete obstruction on 
one side, a 10 percent rating is provided. 38 C.F.R. § 4.97, 
DC 6522.

Here, there simply is no medical evidence that the veteran 
has polyps or any obstruction of nasal passages. While the 
veteran's April 2003 separation examination notes her 
seasonal allergic rhinitis, the examiner makes no mention of 
polyps or any significant obstruction of nasal passages. 
Rather, it is noted that the veteran's allergies are 
controlled by medication. The veteran's post-service medical 
records, moreover, show no examination or treatment for 
allergic rhinitis other than a notation of the allergy 
medication the veteran currently uses.

The Board concludes that a compensable rating for allergic 
rhinitis is simply not warranted given the lack of competent 
evidence of any compensable symptoms associated with the 
condition.

The Board has considered other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). In this case, the Board finds no other provision 
that would support a compensable initial rating. 

Left Wrist Condition

The veteran's service-connected left wrist disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, DCs 5020-5299. 38 C.F.R. § 4.27 provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.

In April 2002, while in service, the veteran underwent 
surgery on her left wrist to remove a ganglion cyst. The 
veteran contends that her post-surgery condition warrants a 
higher rating because she is in constant pain and is unable 
to otherwise receive proper treatment for her left wrist. 

Her service medical records confirm the April 2002 surgery 
and follow-up treatment. Her April 2003 separation 
examination indicates a diagnosis of left wrist tenosynovitis 
and chronic residual pain.

Under 38 C.F.R. § 4.71a, DC 5020, synovitis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, in 
this case DC 5215. A normal range of wrist motion is defined 
as follows: from 0 degrees to 70 degrees of dorsiflexion 
(extension); from 0 degrees to 80 degrees of palmar flexion; 
from 0 degrees to 20 degrees of radial deviation; and, from 0 
degrees to 45 degrees of ulnar deviation. 38 C.F.R. § 4.71, 
Plate I.

Under DC 5215, limitation of motion of the wrist (major or 
minor) is rated as 10 percent disabling when palmar flexion 
is limited in line with the forearm, or when dorsiflexion is 
less than 15 degrees. DC 5215 does not provide for a rating 
in excess of 10 percent. 

Here, the veteran's in-service medical records show normal 
range of motion for her left wrist as of April 2003. Since 
service, a June 2004 private radiology report indicates a 
"small subchondral cyst at the distal scaphoid" "most 
likely from minor [degenerative joint disease]." Also of 
evidence are medical records from April 2004 to July 2004, 
reflecting the veteran's subjective complaints of left wrist 
pain. There is no indication of ankylosis of the wrist.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  Accordingly, DC 
5214 is inapplicable and the veteran has not met the criteria 
for a rating in excess of 10 percent for her left wrist 
disability. 

No higher criteria under a different diagnostic code can be 
applied. The Board has examined the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's left wrist. See DeLuca v. Brown, 8 Vet. App. 
202 (1995). In this case, the veteran complains of pain ever 
since her in-service surgery. The April 2004 VA radiology 
report noted minor degenerative joint disease, but was silent 
as to any limitation of motion. There is no medical evidence 
of weakness, incoordination, tenderness, or significant 
limitation of function as residuals of her ganglionectomy. 
Therefore, the Board finds that the pain and loss of function 
provisions do not apply. See 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, 8 Vet. App. 202. Although the Board has 
considered the veteran's complaints of pain, these 
complaints, in and of themselves, are not sufficient to grant 
a higher rating in light of the lack of objective findings.  
The rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In fact, 
it is noted in the veteran's private treatment records that 
her complaints of pain are not related to the cyst that is 
now present.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the veteran's left wrist 
condition.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

After the initial grants of service connection and receipt of 
the veteran's disagreement with the initial ratings, the RO 
sent a letter to the veteran in November 2004 that satisfied 
the VCAA notice requirements. That letter told her the 
evidence must show worsening of the service-connected 
disabilities to warrant a higher rating. The criteria for 
higher ratings for hypertension, allergic rhinitis, and her 
left wrist condition were previously provided to her in the 
July 2004 statement of the case. The November 2004 letter 
told her to identify where she had received medical treatment 
- the information needed to determine the current extent of 
her disabilities. The letter told her what efforts VA would 
make on her behalf to develop the claims and informed her 
what further information and evidence was needed from her. 
The letter also told her to submit copies of all relevant 
evidence in her possession. Therefore, the November 2004 
letter fully provided notice of elements (1), (2), (3), and 
(4), see above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Since all disability ratings at issue were assigned 
date following discharge from service and the Board is also 
denying higher initial ratings, there is no potential 
effective date issue that would warrant providing the veteran 
further VCAA notice.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, that 
was not done because the veteran was provided with VCAA 
notice on the claims for higher ratings after the July 2003 
rating decision granted service connection and she disagreed 
with the assigned ratings. After the veteran submitted her 
notice of disagreement, she then had the right to receive 
VCAA content complying notice and proper subsequent VA 
process.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  That has been done, as discussed above. 
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error. See Mayfield, supra. Although 
the notice was provided to the claimant in November 2004, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Not only has 
she been provided with every opportunity to submit evidence 
and argument in support of her claims for higher ratings and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file. Private medical records identified by the veteran have 
been obtained, to the extent possible. The claimant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The veteran filed her claims for service connection 
contemporaneously with her separation from service in July 
2003. The service medical records contain a current 
separation examination from April 2003. There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's conditions since she was last 
examined. That is, the veteran's private treatment records 
from 2004 show essentially the same assessment of her 
conditions as the separation examination from April 2003. The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted. VAOPGCPREC 11-95.  The 
2003 separation examination reports are thorough and 
supported by the service medical records.  There is no rule 
as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim(s), as indicated above.  



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for the veteran's hypertension is denied.

Entitlement to an initial compensable disability evaluation 
for allergic rhinitis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for the veteran's left wrist condition, classified as 
residuals from a ganglionectomy, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


